DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 18 are objected to because of the following informalities:
“a wall of the heat pipe” in line 3 of claim 12 should read –the wall of the heat pipe--.
“heat sink contact are” in last line of claim 18 should read -heat sink contact area--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “sandwiched between the optical subassembly and the housing, a variable conductance heat pipe and a thermal insulation structure” is indefinite since it is not clear which element is/are sandwiched between.
For examination purposes, claim 1 is construed as --a variable conductance heat pipe and a thermal insulation structure sandwiched between the optical subassembly and the housing--.
Claims 2-10 are also rejected due to their dependence of claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,431 (an allowed patent case 16/022,924). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 in the patent covers all limitations in claim 1 in this application (elements including, but not limited to, optical subassembly, housing, variable conductance heat pipe, thermal insulation structure, and heat sink contact area; and heat transfer and thermal contact between these elements). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodes (US PGPub No. 2009/0294117) in view of Kitajima (JP 60-202291 A).
Regarding claim 11, Hodes discloses a heat pipe subassembly (1200, Fig. 12) for cooling an optical subassembly (the heat pipe in Fig. 12 is capable to cool an optical subassembly, “optical subassembly” is an intended use of the claimed heat pipe, see MPEP 2111.02 II, where a required structure is a heat source, the heat pipe 1200 cools the heat source 1210), the heat pipe subassembly comprising:
a variable conductance heat pipe (1230) defining an axis (an horizontal axis can be drawn from the wall through channel 1280, left and right side of the heat pipe) between first (left side, with plate 1260, see annotated figure below) and second ends (right side of the heat pipe, with heat sink 1220, see annotated figure below) and further defining first (bottom side of the heat pipe, see annotated figure below) and second exterior surface (top side of the heat pipe, see annotated figure below) portions on mutually opposite sides of the axis along a direction perpendicular of the axis (the first and second exteriorr surfaces are opposite to each other in a direction perpendicular to the axis), the first end operatively in contact with a heat sink contact area extending along the second exterior surface portion of the heat pipe between the first and second ends (“operatively in contact” is interpreted that the first end  has a communication with a heat sink contact area in an operation of the heat pipe, the first end has a thermal communication or contact with the heat sink contact area along the “the second exterior surface portion” as in the annotated figure below),
a thermally conductive adapter plate (thermally conductive block 1260) adhered to the first exterior surface portion at the first end (the block 160 is mounted on the first major surface or top surface) to operatively provide thermal contact with the optical subassembly (the block provides thermal contact between the first exterior surface and the heat source 1210).

    PNG
    media_image1.png
    408
    656
    media_image1.png
    Greyscale

Hodes fails to disclose a thermal insulation structure covering the second exterior surface portion in a region at the second end to operatively insulate that region of the heat pipe from the heat sink contact area.
Kitajima discloses a thermal insulation structure (13) covering the second exterior surface portion in a region at the second end to operatively insulate that region of the heat pipe from the heat sink contact area (insulation 13 covers both opposite sides of intermediate portion between condensing end 10 and evaporating end 13).
When Kitajima is provided in Hodes, the insulation 13 may be provided on an all exterior surfaces of the heat pipe, except the heat receiving end at 1210 and heat sink 1220, so that the insulation 13 covers the second exterior surface portion in a region at the second end to operatively insulate that region of the heat pipe from the heat sink contact area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a thermal insulation structure covering the second exterior surface portion in a region at the second end to operatively insulate that region of the heat pipe from the heat sink contact area in Hodes as taught by Kitajima in order to prevent unwanted heat transfer over the intermediate body of the heat pipe, which may cause an undesired temperature variation of the TEM 1210.
Regarding claim 12, Hodes as modified further discloses a wall (the wall body of the heat pipe 1230);
a wick structure lining the interior surface of the wall of the heat pipe (the lining attached on the interior wall surfaces of the heat pipe); and 
a phase-changing working fluid (the fluid circulating within left and right sides of the heat pipe including vapor phase in 1280) and a non-condensable gas (“NCG”) contained within the cavity, wherein the phase-changing working fluid is operatively cooling the optical subassembly by evaporation in an evaporator region at the first end and condensation in a condenser region at the second end (the fluid is evaporated from 1260 on left side and condensed in heat sink 1220 on right side), and the non-condensable gas is operatively adjusting a thermal conductance of the heat pipe by at least partially blocking, to a varying extent, the working fluid from reaching the condenser region (the “movable front” in Fig. 12 partially blocks the working fluid vapor being condensed in the condenser at heat sink 1220 and the blocking is varied dependent upon the heat dissipation of the device, see paragraph 0052).
Regarding claim 13, Hodes fails to explicitly disclose wherein the thermally conductive adapter plate (1260) is a metal plate soldered to the heat pipe.
Examiner takes official notice that the heat pipes are commonly made of metal, and that thermally conductive plates are also commonly made of metal for metal’s greater thermal conductivity compared to other non-metal materials; and two metals are also commonly soldered for greatest possible thermal conductivity and to obtain a strong and permanent joint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the thermally conductive adapter plate is a metal plate soldered to the heat pipe in Hodes for greater thermal conductivity and to obtain a permanent joint.
Regarding claim 14, Hodes fails to disclose wherein the heat pipe has a thermal conductance that varies by a factor of at least two for temperatures of the condenser region within the range from 0 °C to 70 °C.
The factor of thermal conductance as claimed is understood in the art as result effective variable that depends upon various factors including the design and temperature of the heat source. In the heat pipe of Hodes, for example, variation of the amount of noncondensable gas in the heat pipe varies the “moveable front” or heat exchange area in the condenser of the modified heat pipe; and the heat input from the heat source also varies the “moveable front”, and therefore subsequently varying the effective thermal conductance. Further, temperature in the condenser side also is a result effective variable based on the surface area of the heat sink and heat input from the heat source so that the heat pipe is capable to dissipate the heat from heat source within the temperature in the condenser side. No specific range of the factor and temperature is given, one of ordinary skill in the art may adopt the thermal conductance factor of as least two and the temperature range of the condenser as claimed through routine experimentation of the heat pipe for optimum heat dissipation in order to maintain a temperature of the optical components/heat source in testing.
Regarding claim 15, Hodes fails to disclose wherein the heat pipe subassembly is configured to maintain a temperature of the evaporator region within the range from 20 °C to 85 °C for temperatures of the condenser region within the range from 0 °C to 70 °C.
As noted above, temperature in the condenser side is a result effective variable; and temperature in the evaporator side is also a result effective variable in a heat pipe as result of selecting various shapes, sizes and amount of noncondensable gas in the modified heat pipe so that the heat pipe is capable to dissipate the heat from heat source and maintain its temperature. Likewise, one of ordinary skill in the art may adopt the temperature range of the evaporator and condenser as claimed as routine experimentation of the heat pipe for optimum heat dissipation in order to maintain a temperature of the optical components in testing.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodes (US PGPub No. 2009/0294117) in view of Chiba (US PGPub No. 2007/0064397) and Kitajima (JP 60-202291 A).
Regarding claim 16, Hodes discloses a method comprising: 
extracting heat from a heat source (1210) by evaporation of a working fluid contained within a heat pipe that is in thermal contact with the heat source (see the vapor arrows that received heat from the heat source 1210) at a first end (see “first end” in the annotated figure above);
transferring the heat from the first end to a second end (see “second end” in the annotated figure above) of the heat pipe via flow of the evaporated working fluid from the first end to the second end (the heat is transferred by the flowing vapor);
transferring the heat from the evaporated working fluid to a heat sink contact area (see “heat sink contact area” in the annotated figure above) in thermal contact with the heat pipe at the second end to thereby condense the evaporated working fluid (the heat sink 1220 condense the evaporated vapor), the heat sink contact area extending along the heat pipe between the first and second ends (“heat sink contact area” as shown above extends along the heat pipe 1230 between the “first end” and “second end”);
transporting the condensed working fluid back to the first end (via the wick on an interior side of the heat pipe 1230).
Hode fails to disclose extracting heat from an optical subassembly; and
thermally insulating a surface region of the heat pipe at the first end from the heat sink contact area.
Chiba discloses an optical subassembly (optical transceiver 2) that is cooled by a heat pipe 7.
It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of an optical subassembly. It is known in the art to substitute the heat sink 1220 in Hode for optical transceiver 2 in Chiba. The result of the substitution would have been predictable to cool and prevent thermal damage to the optical transceiver 2, see MPEP 2143 B.
Kitajima discloses thermally insulating a surface region of the heat pipe at the first end from the heat sink contact area (by providing an insulation 13 around the heat pipe ).
When Kitajima is provided in Hodes, the insulation 13 may be provided on an all exterior surfaces of the heat pipe, except the heat receiving end at 1210 and heat sink 1220, so that the insulation 13 insulates a surface region of the heat pipe at the first end from the heat sink contact area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally insulating a surface region of the heat pipe at the first end from the heat sink contact area in Hodes as taught by Kitajima in order to prevent unwanted heat transfer over the intermediate body of the heat pipe, which may cause an undesired temperature variation of the TEM 1210.
Regarding claim 17, Hodes as modified further discloses wherein the condensed working fluid is transported back to the first end in a wick structure lining an interior surface of the heat pipe (in the wick on an interior side of the heat pipe 1230).
Regarding claim 18, Hodes as modified further discloses adjusting a thermal conductance of the heat pipe by variable compression of a non-condensable gas (“NCG”) contained in the heat pipe at the second end (the varyiation of the volume of the pure vapor phase 1280, paragraph 0051, the vary in volume is a variable compression of the non-condensable gas NCG), the variable compression depending on a vapor pressure of the evaporated working fluid and causing a corresponding variable extent of blocking the evaporated working fluid from reaching a region in thermal contact with the heat sink contact area (the vapor pressure of the sealed heat pipe 1230 containing a non-condensable gas is inherently increased when the temperature is high and takes more space than the working fluid in cooler temperature. Thus, the vapor front in Fig. 12 of Hodes shifts to the right as a result of the increased temperature. On the other hand, in cooler temperature, the heat pipe 1230 has less the vapor pressure and takes less space, and this the vapor front in Fig. 12 of Hodes shifts to the left. The variable vapor front determines the heat sink contact area in the heat pipe 1230).
Regarding claim 19, Hodes fails to disclose wherein the thermal conductance is adjusted to keep a lower limit of a temperature range associated with an evaporator region at the first end of the heat pipe at least 15°C above a lower limit of a temperature range associated with a condenser region at the second end of the heat pipe.
Please see the analysis in claims 14 and 15 above that evaporator and condenser temperatures are result effective variables and it is obvious to provide the claimed temperature relationship in the evaporator and condenser through routine experimentation for optimum heat dissipation of the heat pipe.
Regarding claim 20, Hodes fails to disclose wherein the thermal conductance varies by a factor of at least two for temperatures at the second end within the range from 0 °C to 70 °C.
Please see the analysis in claim 15 above that the range of the condenser temperature is result effective variables and it is obvious to provide such variables as claimed through routine experimentation for optimum heat dissipation of the heat pipe.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
According to the current interpretation in the 112(b) above,
Chiba (US 2007/0064397) only discloses a heat pipe that is located between the heat sink contact area (8 and 8’) and the optical subassembly (electronic components 4 and 4’), but fails to disclose the heat pipe and the thermal insulation are sandwiched between the heat sink contact area and the optical subassembly as required in claim 1; and
Hodes (US 2009/0294117) only discloses a structure of a variable conductance heat pipe as recited in claim 10, but fails to disclose the thermal conductive adapter plate, the heat pipe and the thermal insulation are sandwiched between the heat sink contact area and the optical subassembly as required in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763